Title: To George Washington from Jeremiah Olney, 14 December 1782
From: Olney, Jeremiah
To: Washington, George


                        
                            Sir
                            Garrison Saratoga 14th Decer 1782.
                        
                        I have the Honor to Inclose your Excellency a Letter from Lieut. John M. Greene of my Regmt wherein he
                            expresses a desire of leaving Service on account of his Indisposition, as this young Gentleman has greatly Impair’d his
                            Health in the Service, and from a Conciousness off his merriting every Indulgence the public Can bestow, I am Induc’d to
                            Interest myself in his behalf, and take the Liberty to Recommend him to your Excellency for leave to Retire on the
                            provision made by an act of Congress the 19th Novr last—his Debilitated State (which I know has been his Situation for a
                            year past) will I presume appear a Satisfactory Reason to your Excell’y and be off Sufficient weight to Intitle him to the
                            previledge of Retiring upon the Emoliments granted to officers under Similar Circumstances. I have the Honor to be with
                            Esteem Your Excellency’s very Obedt Hume Servt
                        
                            Jereh Olney Lieut. Colo. Comd.
                            R. I. R.
                        
                     Enclosure
                                                
                            
                                Respected Sir
                                Providence 4th Novr 1782
                            
                            Your letter by Major Olney I was duly honored with, and is now before me—Your letter to the Govr was
                                read, in the Assembly, and they have ordered that the money some time since granted, shall be raised as soon as
                                possible—to facilitate the payment of which, they have likewise directed that several confiscated Estates in Newport,
                                shall be sold, and the monies arising from the sale, appropriated to the use of the Regt.
                            They have deputed a Committee to meet a delegation from the Regt for the purpose of settling Arrears
                                &c.—I am Sorry it is not in my power to give you a just and accurate account of all the transactions of the
                                assembly in their late Session—But am incapable of doing it from not having an opportunity of conversing with Major
                                Olney after he had finished his business, but a few minutes—and my own indisposition at the time they sat would not
                                permit me to go out—I have made shift to Hobble down to Mr Jno. Innes Clarke’s to procure what intelligence I have
                                already related with respect to the Regt—Major Olney being out of Town, and I believe unacquainted with the present
                                opportunity, made me more solicitous of giving you this intelligence as no doubt had he been here he would have wrote
                                largely.
                            Previous to the arrival of Maj. Olney, I wrote you by Mr Dailey—(I think) the date I have forgot, as I
                                had not time to take a Copy—in that, I acquainted you that I was at that time incapable of going out—owing to a cold
                                settling in my limbs—since that, I have been confined the greatest part of the time—& when out, scarcely able
                                to walk across the way—My Physician pronounces it to be the Rheumatism—and advises me to retire from the Service as it
                                not only renders me unfit for military Duty—but the Hardships and Fatigues incident to the Life of a Soldier must
                                naturally enervate & confirm it. To be obliged to request a dismission from the Army contrary to the established custom, is to me very
                                irksome, but I hope the circumstances under which I at present labour will excuse me—as I am really so much
                                debilitated in my limbs as would make it impracticable for me to join—I have not Sir, taken this Step without
                                seriously deliberating on the moment of it—after serving in a Regt that I loved—and with it, as an individual, sharing
                                the hardships to which it was opposed—to be obliged in consequence of those hardships to request a discharge—is a
                                circumstance that affords me many painful sensations—but when I consider the situation of my health which, from it’s
                                being peculiar, I’m induced from motives of justice to the Service & Regt, & regard for myself, to beg
                                you would use your influence with the Commander in Chief to procure me a discharge—To the public I am not indebted, as
                                your knowledge of the matter & the Pay Master’s Books will evince—The money which you left in my hands has
                                been paid except for one or two persons whom I cannot find—The circumstance of my not being able to join, will, I
                                presume to hope, induce his Excellency to dispence with the common mode, observed in the resignation of Officers—at
                                the same time I must declare upon the credit of a Soldier, that if I could make personal application I would do it with
                                chearfulness, rather than appear desirous of having an uncommon degree of indulgence shewn me.
                            If you would be pleased to Consider the motives of my retiring & use your interest (in promoting
                                my wishes), in soliciting his Excellency in my behalf—I shall esteem the obligation by which I am bound, greatly
                                    energized and strengthened. I have the honor to be very respectfully—Sir, Your obedient and
                                humble Servant
                            
                                J.M. Green
                            
                            
                                P.S.—By the paper which accompanies this you will see that the Impost was
                                    ejected Nernine Contradicente—Whether vanity had not some small shape in the ejection I will not presume to
                                say.
                            

                        
                        
                    